internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp - plr-103429-99 date date number release date busine sec_1 busine sec_2 common parent distributing controlled subsidiary subsidiary subsidiary plr-103429-99 subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary plr-103429-99 subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary plr-103429-99 subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary credit agreement financial_institution financial_institution state a state b state c state d state e state f state g plr-103429-99 a b c d e f country m country n country o country p territory x m n o p q r we reply to your letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the information submitted for consideration is summarized below common parent is the common parent of an affiliated_group_of_corporations that files a consolidated_return for federal_income_tax purposes the affiliated_group is plr-103429-99 engaged in two distinct lines of business busine sec_1 and busine sec_2 subsidiary is a state a corporation wholly owned by common parent engaged in both busine sec_1 and busine sec_2 subsidiary is a country o corporation wholly owned by common parent engaged in both busine sec_1 and busine sec_2 subsidiary is an inactive state b corporation wholly owned by common parent subsidiary is a state c_corporation wholly owned by common parent engaged in busine sec_1 subsidiary is a state a corporation wholly owned by common parent engaged in busine sec_2 subsidiary is a territory x corporation and fsc under sec_922 of the code wholly owned by common parent subsidiary is a state b corporation wholly owned by subsidiary engaged in busine sec_1 subsidiary is a country o corporation wholly owned by subsidiary engaged in busine sec_1 subsidiary is a state f corporation wholly owned by subsidiary engaged in busine sec_2 subsidiary is a state a corporation wholly owned by subsidiary engaged in busine sec_2 subsidiary is a state a corporation wholly owned by subsidiary engaged in busine sec_2 subsidiary is a state g corporation wholly owned by subsidiary engaged in busine sec_1 subsidiary is a state a corporation wholly owned by subsidiary engaged in busine sec_1 subsidiary is a state a corporation wholly owned by subsidiary engaged in busine sec_1 subsidiary is a state b corporation wholly owned by subsidiary engaged in plr-103429-99 both busine sec_1 and busine sec_2 distributing is a state c_corporation wholly owned by subsidiary engaged in both busine sec_1 and busine sec_2 controlled is a state a corporation wholly owned by distributing recently formed for purposes of the proposed transaction subsidiary is a state a corporation wholly owned by subsidiary engaged in busine sec_1 subsidiary is a country n company wholly owned by subsidiary engaged in busine sec_1 subsidiary is a state f corporation wholly owned by subsidiary engaged in busine sec_2 subsidiary is a state d corporation r percent owned by subsidiary engaged in busine sec_2 subsidiary is a joint_venture with country p treated as a corporation for federal_income_tax purposes engaged in busine sec_1 subsidiary is a state a corporation wholly owned by subsidiary engaged in busine sec_2 subsidiary is a joint_venture with a country p company treated as a corporation for federal_income_tax purposes engaged in busine sec_2 subsidiary is a country m company m percent owned by subsidiary and n percent owned by subsidiary engaged in busine sec_1 subsidiary is a country m company wholly owned by subsidiary engaged in busine sec_2 subsidiary is a state e corporation wholly owned by subsidiary engaged in busine sec_1 subsidiary is a country m company p percent owned by subsidiary engaged in busine sec_2 all above mentioned corporations either have or plan to adopt calendar_year accounting periods all above mentioned corporations except for corporations which are not includible corporations under sec_1504 of the code are included in the plr-103429-99 consolidated federal_income_tax returns of common parent financial information has been received which indicates that busine sec_1 and busine sec_2 have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the affiliated_group in consultation with its financial advisors has determined that substantial capital needs to be raised in the near future for acquisitions debt reduction working_capital and other business purposes of busine sec_2 the affiliated_group has further determined also in consultation with its financial advisors that the raising of such capital should be accomplished through a public offering of the common_stock of controlled a subsidiary to be created to hold all subsidiaries engaged in busine sec_2 the affiliated_group in consultation with its advisors has further determined that such an offering would raise significantly more funds per share net of the transaction costs of separation if controlled and all subsidiaries engaged in busine sec_2 are separated from the affiliated_group prior to the offering substantiation in the form of an analysis from the affiliated group’s investment banker indicates an expectation that the offering would raise approximately o percent more per share if controlled is an independent corporation rather than a subsidiary of the group the proposed transaction will be accomplished in the following steps preliminary transactions i intercorporate debts between busine sec_1 group of companies and busine sec_2 group of companies will be canceled and treated as distributions contributions or payments as appropriate the credit agreement among common parent subsidiary financial institution1 financial_institution and certain other financial institutions will be amended to allow the assumption of debt described in steps x xii and xiii below ii subsidiary will incorporate a new country o subsidiary subsidiary also subsidiary will transfer approximately dollar_figurea to subsidiary as a capital_contribution which will then transfer that amount to subsidiary as a capital_contribution subsidiary will then acquire subsidiary from unrelated parties for approximately dollar_figureb also subsidiary will acquire certain busine sec_2 operating_assets from subsidiary for approximately dollar_figurec finally subsidiary will acquire subsidiary a state e corporation without significant assets for approximately dollar_figured iii subsidiary a wholly owned country m subsidiary of subsidiary will acquire the p percent interest in subsidiary now owned by subsidiary for approximately dollar_figuree iv subsidiary will distribute all of its interest in subsidiary to subsidiary plr-103429-99 v subsidiary will sell certain improved real_estate to an unrelated party for approximately dollar_figuref vi certain license agreements with unrelated computer_software licensors will be renegotiated to allow controlled and its busine sec_2 subsidiaries to continue to use such licensors’ software after the proposed transaction vii certain incentive stock_options and nonqualified_stock_options to acquire the common parent stock held by employees of common parent or its subsidiaries will terminate and equivalent options to acquire controlled stock will be issued by controlled viii all accrued but unpaid intercompany payments for_the_use_of trademarks patents and patent applications will be paid contributions ix common parent will contribute its busine sec_2 related patents patent applications trademarks and stock in subsidiary to subsidiary common parent will not retain or receive back an interest in the transferred property x subsidiary will contribute all of its property except for its stock in subsidiary to subsidiary this property will include property received in step ix and also will include all of the stock of subsidiaries and its q percent interest in subsidiary its q percent interest in subsidiary and r percent of the common_stock of subsidiary and n percent of the common_stock of subsidiary subsidiary will not retain or receive back an interest in the transferred property subsidiary will assume subsidiary 1's debt obligation under the credit agreement xi subsidiary will incorporate a new corporation subsidiary and contribute certain busine sec_1 assets to subsidiary subsidiary will not retain or receive back an interest in the transferred property xii subsidiary will contribute all of the busine sec_2 property received in step x above plus its busine sec_2 related patents and patent applications busine sec_2 inventory and busine sec_2 accounts_receivable to distributing subsidiary will not retain or receive back an interest in the transferred property distributing will assume a significant portion of subsidiary 1's debt obligation under the credit agreement that was assumed by subsidiary in step x above xiii distributing will incorporate a new corporation controlled and contribute all of the property it received in step xii above plus its busine sec_2 operating_assets inventory and accounts_receivable to controlled distributing will not retain or receive back an interest in the transferred property controlled will assume that portion of plr-103429-99 subsidiary 1’s debt obligation under the credit agreement that was assumed by distributing in step xii above xiv controlled will contribute the busine sec_2 related trademarks patents and patent applications operating_assets inventory and accounts_receivable all of the stock of subsidiaries and and its interest in subsidiary to subsidiary controlled will not retain or receive back an interest in the transferred property xv subsidiary will incorporate a new corporation subsidiary and contribute the busine sec_2 related trademarks and patents and patent applications received in step xiv above to subsidiary subsidiary will not retain or receive back an interest in the transferred property distributions xvi distributing will distribute its stock in controlled to subsidiary xvii subsidiary will distribute its stock in controlled received in step xvi above to subsidiary xviii subsidiary will distribute its stock in controlled received in step xvii above to common parent xix common parent will distribute its stock in controlled received in step xviii above pro_rata to its shareholders the following representations have been made in connection with the proposed contributions described in steps ix through xv above a no stock_or_securities will be issued for services rendered to or for the benefit of the transferee in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of the transferee that is not evidenced by a security or for interest on indebtedness of the transferee which accrued on or after the beginning of the holding_period of the transferor for the debt b the patents or patent applications qualify as property within the meaning of sec_351 of the code c the transferor will transfer all substantial rights in such patents or patent applications within the meaning of sec_1235 of the code d the transferor will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 of the code in the franchises trademarks or trade names being transferred plr-103429-99 e none of the stock to be transferred is sec_306 stock within the meaning of sec_306 of the code except for certain stock specified in the request with respect to steps x xii xiii and xiv f the transfer is not the result of the solicitation by a promoter broker or investment house g the transferor will not retain or receive back any rights in the property transferred to the transferee h the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts i any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and each transferor is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred j the adjusted_basis and the fair_market_value of the assets to be transferred by the transferor to the tranferee will in each instance be equal to or exceed the sum of the liabilities to be assumed by the transferee plus any liabilities to which the transferred assets are subject k the liabilities of the transferor to be assumed by the transferee were incurred in the ordinary course of business and are associated with the assets to be transferred l there is no indebtedness between the transferee and the transferor and there will be no indebtedness created in favor of the transferor as the result of the transaction m the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined n all exchanges will occur on approximately the same date o there is no plan or intention on the part of the transferee to redeem or otherwise reaquire any stock or indebtedness to be issued in the proposed transaction p taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferee to be received in the exchange the transferor will be in control of the transferee within the meaning of plr-103429-99 sec_368 of the code q each transferor will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to the transferee or for services rendered or to be rendered for the benefit of the transferee r the transferee will remain in existence and retain and use the property transferred to it in a trade_or_business except for the transfer of such property to its wholly-owned subsidiary as described in the proposed steps above see revrul_77_449 1977_2_cb_110 s there is no plan or intention by the transferee to dispose_of the transferred property other than in the normal course of business operations except for the transfer of such property to its wholly-owned subsidiary described in the proposed steps above see revrul_77_449 1977_2_cb_110 t each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transaction u the transferee will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 of the regulations v the transferor is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor w the transferee will not be a personal_service_corporation within the meaning of sec_269a of the code the following representations have been made in connection with the proposed distributions described in steps xvi through xix above x no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation y with respect to steps xvi and xvii above the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted z the years of financial information submitted on behalf of each of subsidiarie sec_5 and engaged in busine sec_2 is representative of the corporation’s present operation and with regard to such corporation there have been no plr-103429-99 substantial operational changes since the date of the last financial statements submitted aa immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 bb with respect to step xviii immediately after the distribution at least percent of the fair_market_value of the gross assets of subsidiary will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 cc with respect to step xix immediately after the distribution at least percent of the fair_market_value of the gross assets of common parent will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 dd following the transaction the distributing and controlled corporations will each continue the active_conduct of its business independently and with its separate employees ee the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following corporate business purposes stock offering fit and focus borrowing facilitating acquisitions by the controlled and distributing corporations and facilitating equity compensation the distribution of the stock or stock and securities of the controlled_corporation is motivated in whole or substantial part by one or more of these corporate business purposes ff with respect to steps xvi xvii and xviii there is no plan or intention by the shareholders or security holders of the distributing_corporation to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either the distributing or controlled_corporation after the transaction except as provided in the above proposed steps with respect to step xix there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of common parent and the management of common parent to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of common parent to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either common parent or controlled after the transaction gg there is no plan or intention by either the distributing_corporation or the controlled_corporation directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-103429-99 hh there is no plan or intention to liquidate either the distributing or controlled_corporation to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business ii the total adjusted bases and the fair_market_value of the assets transferred to the controlled_corporation by the distributing_corporation each equals or exceeds the sum of the liabilities assumed by the controlled_corporation plus any liabilities to which the transferred assets are subject jj the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred except for those specified in the request with respect to step xvi kk no intercorporate debt will exist between the distributing_corporation and the controlled_corporation at the time of or subsequent to the distribution of the controlled_corporation stock ll immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution mm payments made in connection with all continuing transactions if any between the distributing and controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length nn no two parties to the transaction are investment companies as defined in sec_368 and iv oo the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled taking into account all subsequent issues of stock and securities pursuant to any proposed public offerings and any issuance of stock under employee stock_option plans pp no non-compensatory options to acquire the stock of distributing or controlled are outstanding and there is no plan or intention to issue non-compensatory options to acquire the stock of distributing or controlled qq no excess_loss_account will be eliminated in any of the proposed sec_355 plr-103429-99 distributions based solely on the information submitted and on the representations set forth above we rule as follows on the transfers described in steps ix through step xix above no gain_or_loss will be recognized by and no amount will be included in the income of common parent or subsidiary upon the transfer by common parent to subsidiary of its patents and patent applications trademarks and stock in subsidiary as a contribution_to_capital in step ix sec_351 and sec_1032 no gain_or_loss will be recognized by and no amount will be included in the income of subsidiary or subsidiary upon the transfer by subsidiary to subsidiary of all the property it received in step ix plus its patents and patent applications trademarks and subsidiaries and interests in subsidiaries and together with the assumption by subsidiary of subsidiary 1’s debt obligation under the credit agreement in step x sec_351 and sec_1032 no gain_or_loss will be recognized by and no amount will be included in the income of subsidiary or subsidiary upon the transfer by subsidiary to subsidiary of its busine sec_1 related patents and patent application trademarks and rights to payment under certain loans to members of the busine sec_1 group as a contribution_to_capital in step xi sec_351 and sec_1032 no gain_or_loss will be recognized by and no amount will be included in the income of subsidiary or distributing upon the transfer by subsidiary to distributing of its busine sec_2 related patents and patent applications trademarks accounts_receivable inventory and any prepaid insurance premiums related thereto and stock received from subsidiary in step x as a contribution_to_capital together with the assumption by distributing of approximately m percent of subsidiary 1’s debt obligation under the credit agreement previously assumed by subsidiary in step x and step xii sec_351 and sec_1032 no gain_or_loss will be recognized by and no amount will be included in the income of distributing or controlled upon the transfer by distributing to controlled of all of the property it received in step xii plus its busine sec_2 related accounts_receivable operating_assets and any prepaid insurance premiums related thereto inventory and any prepaid insurance premiums related thereto as a contribution_to_capital together with the assumption by controlled of approximately m percent of subsidiary 1’s debt obligation under the credit agreement previously assumed by distributing in step xii and step xiii sec_351 and sec_1032 no gain_or_loss will be recognized by and no amount will be included in the plr-103429-99 income of controlled and subsidiary upon the transfer by controlled to subsidiary of its busine sec_2 related patents and patent applications trademarks accounts receivables operating_assets and any prepaid insurance premiums related thereto inventory and any prepaid insurance premiums related thereto and stock in various busine sec_2 corporations as a contribution_to_capital in step xiv sec_351 and sec_1032 no gain_or_loss will be recognized by and no amount will be included in the income of subsidiary or subsidiary upon the transfer by subsidiary to subsidiary of its busine sec_2 related patents and patent applications and trademarks as a contribution_to_capital in step xv sec_351 and sec_1032 the basis of the property received by a transferee corporation in steps ix through xv will be the same as the basis of such property in the hands of the transferor_corporation immediately prior to the transfers in such contributions increased by the amount of gain if any recognized on such transfer sec_362 the holding_period of the property received by the transferee corporation in steps ix through xv will include the period during which such property was held by the transferor sec_1223 the basis of the stock of a transferee corporation held by a transferor_corporation in steps ix through xv will be increased by the sum of the basis of the property transferred by the transferor_corporation to the transferee corporation and the amount of gain or dividends if any recognized by the transferor_corporation on such transfer and decreased by the amount of money and the fair_market_value of other_property if any received by the transferor_corporation on such transfer sec_358 no gain_or_loss will be recognized by and no amount will be included in the income of distributing or subsidiary upon the distribution by distributing to subsidiary of all of its stock in controlled in step xvi sec_355 and sec_355 the aggregate basis of the stock of controlled and distributing held by subsidiary immediately after the distribution by distributing will be the same as the basis of the distributing held by subsidiary immediately before the distribution allocated in proportion to the fair market values of each of controlled and distributing in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by subsidiary in the distribution of such stock by distributing will be the same as the holding_period of the distributing stock held before the distribution provided that subsidiary held the stock of distributing as a capital_asset on the date of the distribution sec_1223 plr-103429-99 as a result of the distribution of the stock of controlled by distributing to subsidiary the earnings_and_profits of distributing will be allocated between controlled and distributing under sec_1_312-10 sec_312 no gain_or_loss will be recognized by and no amount will be included in the income of subsidiary or subsidiary upon the distribution by subsidiary to subsidiary of all of its stock in controlled in step xvii sec_355 and sec_355 the aggregate basis of the stock of controlled and subsidiary held by subsidiary immediately after the distribution by subsidiary will be the same as the basis of the subsidiary stock held by subsidiary immediately before the distribution allocated in proportion to the fair market values of each of controlled and subsidiary in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by subsidiary in the distribution of such stock by subsidiary will be the same as the holding_period of the subsidiary stock held before the distribution provided that subsidiary held the stock of subsidiary as a capital_asset on the date of the distribution sec_1223 as a result of the distribution of the stock of controlled by subsidiary to subsidiary the earnings_and_profits of controlled and subsidiary will be allocated between controlled and subsidiary under b sec_312 no gain_or_loss will be recognized by and no amount will be included in the income of subsidiary or common parent upon the distribution by subsidiary to common parent of all of its stock in controlled in step xviii sec_355 and sec_355 the aggregate basis of the stock of controlled and subsidiary held by common parent immediately after the distribution by subsidiary will be the same as the basis of the subsidiary stock held by common parent immediately before the distribution allocated in proportion to the fair market values of each of controlled and subsidiary in accordance with a sec_358 and b the holding_period of the stock of controlled received by common parent in the distribution of such stock by subsidiary will be the same as the holding_period of the subsidiary stock held before the distribution provided that common parent held the stock of subsidiary as a capital_asset on the date of the distribution sec_1223 as a result of the distribution of the stock of controlled by subsidiary to common parent the earnings_and_profits of controlled and subsidiary will be allocated between controlled and subsidiary under b sec_312 plr-103429-99 no gain_or_loss will be recognized by and no amount will be included in the income of common parent or the shareholders of common parent upon the distribution by common parent to its shareholders of all its stock in controlled in step xix sec_355 and sec_355 the aggregate basis of the stock of controlled and common parent held by the shareholders of common parent immediately after the distribution by common parent will be the same as the basis of the common parent stock held by the shareholders of common parent immediately before the distribution allocated in proportion to the fair market values of each of controlled and common parent in accordance with a sec_358 and b the holding_period of the controlled stock received by the shareholders of common parent in the distribution of such stock by common parent will be the same as the holding_period of the common parent stock held before the distribution provided that the shareholders of common parent held the stock of common parent as a capital_asset on the date of the distribution sec_1223 as a result of the distribution of the stock of controlled by common parent to its shareholders the earnings_and_profits of controlled and common parent will be allocated between controlled and common parent under b sec_312 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination no opinion is expressed about the tax treatment of the proposed transaction under any other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion regarding the tax treatment of the termination of certain incentive stock_options and nonqualified_stock_options to acquire common parent stock held by employees of common parent or its subsidiaries and the issuance by controlled of equivalent options to acquire controlled stock temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter including regulations under sec_358 have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_47 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or plr-103429-99 unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by mark s jennings senior technician reviewer branch
